Case: 1:19-mj-00046-WAL-GWC Document #: 1-1 Filed: ee EAD EL OIF | OY(o

IN THE DISTRICT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Nathaniel R. Copping, a Special Agent with the Department of Homeland Security,

Immigration and Customs Enforcement, Homeland Security Investigations (HSI), being duly

sworn, do state:

1,

INTRODUCTION
I am employed by Homeland Security Investigations and assigned to the St Croix, United
States Virgin Islands office. I have been a Special Agent with HSI since 2015. As a Special
Agent, my duties include the investigation of violations of federal laws which relate to the
sexual exploitation of children.
The facts in this affidavit come from my personal observations and experience, as well as
from information obtained from other law enforcement agents and officers. This
affidavit does not, however, set forth all of my knowledge about this matter. Rather, this
affidavit is submitted for the limited purpose of establishing probable cause to believe
that on or about August 16, 2019, Robert BLACK, knowingly attempted to induce a
minor to travel within the territory of the United States Virgin Islands for the purpose of
engaging in sexual activity in violation of 18 U.S.C. § 2422(b).

PROBABLE CAUSE

On August 12, 2019, I and other agents of HSI, initiated a law enforcement operation
designed to target and identify adult individuals seeking to make contact with and engage
in sexual activity with minors. Agents working online in an undercover capacity, created
online personas in online forums and applications designed to facilitate interactions

between individuals. In this instance, a profile was created on the application Grindr,
Case: 1:19-mj-0O0046-WAL-GWC Document #: 1-1 Filed: 08/16/19 Page 2 of 5

under the name of “DJ”.
4. On August 15, 2019, at 2:09 pm, an unknown Grindr profile later associated with
BLACK, initiated contact by sending a picture of his naked torso and another of his

genitals. The following is a summary of the conversation that ensued:

August 12, 2019
2:09 pm — BLACK:
2:29 pm — DJ:

6:32 pm — BLACK:
6:32 pm — BLACK:
August 14, 2019
9:29 am — DJ:

9:52 am — BLACK:
9:52 am — BLACK:
9:52 am — BLACK:
11:52 am — DJ:
1:10 pm — BLACK:
1:10 pm —- BLACK:
1:10 pm — BLACK:
1:42 pm —- DJ:

2:28 pm — BLACK:

2:28 pm — BLACK:

Wasssup
Wow
Ur Cute

Let’s meet

How old are you?

33

And u

[BLACK sends picture showing BLACK’s face]
Well...depends...my fake age or real age?
Doesn’t matter

Let’s meet

I only had sex with one white boy in my life.

Do you like young boys?

Yes

That’s what I prefer.
Case: 1:19-mj-00046-WAL-GWC Document #: 1-1 Filed: 08/16/19 Page 3 of 5

August 15, 2019

12:17 pm — BLACK:

12:17 pm - BLACK:

12:19 pm — DJ:

12:21 pm — BLACK:

12:21 pm —- BLACK:

12:21 pm — BLACK:

12:31 pm — DJ:

12:33 pm — BLACK:

12:33 pm — BLACK:

12:33 pm — BLACK:

12:40 pm — DJ:
3:22 pn BLACK:
3:22 pm BLACK:

3:22 pm BLACK:

Yo we gonna meet or what

I’m not with the games

Well I can’t drive so I need to try to catch a ride if we meet.
I'm 14.

Dude that’s cool

14 is perfect

I’ll take you wherever you need to go [smiling emoticon]

I’m alittle nervous. What do you want to do

I wanna kiss, get head, suck on ur nipples, and maybe give
you some of this black dick.
What u wanna do

[Black sends picture of his genitals]

Text me on 4073260861
I’m free now Quan
340.201.6776

Text me

5. At approximately 4:00 pm on August 15, 2019, BLACK initiated a text message
Case: 1:19-mj-00046-WAL-GWC Document #: 1-1 Filed: 08/16/19 Page 4 of 5

10.

11.

conversation with telephone number, 407-326-0861, established by agents through a
particular computer program designed for use by law enforcement to send and receive
text messages and phone calls. During this text message exchange conducted from 340-
201-6776, the same number that BLACK had provided on the Grindr application,
BLACK arranged to meet DJ the following day.
On August 16, 2019, BLACK confirmed the meeting with agents posing as DJ. Via text
message, BLACK agreed to meet DJ on the Christiansted Boardwalk. DJ asked BLACK
if he should buy condoms from a vending machine. BLACK replied, “I got one”.
During the text message conversation, BLACK told DJ that he drives a blue Toyota
Echo. BLACK said that he would be wearing a “red blue flag” and a gold chain.
At approximately 1:00 pm on August 16, 2019, agents arrested a man, wearing a flag-
patterned shirt and a gold chain as he left Angry Nate’s restaurant on the Christiansted
boardwalk. The man was later identified as Robert BLACK.
BLACK told agents that he had arrive in a blue Toyota Echo which was parked on a side
road near Angry Nate’s. BLACK requested that agents to drive the car back to the HSI
office.
Subsequent record checks conducted by agents revealed that BLACK is a registered sex
offender in Missouri.

CONCLUSION
For the reasons state above, I believe there is probable cause to believe that on or about
August 12, 2019, in the District of the Virgin Islands, BLACK, knowingly attempted to
induce a minor to travel within the territory of the United States Virgin Islands for the

purpose of engaging in sexual activity in violation of 18 U.S.C. § 2422(b).
Case: 1:19-mj-00046-WAL-GWC Document #: 1-1 Filed: 08/16/19 Page 5of 5

Respectfully Submitted,

E sil pa

NATHANIEL R. COPPING
SPECIAL AGENT, HSI

Subscribed and sworn to before me
on August 16, 2019:

Kb CS

THE HON@RABLE GEORGE CANNON)
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF THE U.S. VIRGIN ISLANDS

 

 
